Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claims 1-20 are pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 103


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180275923 EARHART, in view of US 20170006314 by DANOVITZ and further in view of US 8473585 by SMITH. 

As per claim 1, EARHART discloses an apparatus, comprising: a communication interface to communicate with a data storage system over a network; and processing (EARHART; ¶114- Arbitration module 666 services requests from the read and write queues based at least in part on a quantity of tokens contained within the token bucket from the requesting queue. Quality of service measurement module 672 monitors the quality of service provided to each of the read and write queues).wherein the request comprises one or more quality of service parameters indicating a level of service requested by the application for writing the image to the data storage system (EARHART; ¶82- Arbiter 408 takes requests from these queues and forwards them to storage array 410 for execution. The arbitration algorithm in the stream router enforces the QoS and ¶106- Quality of service measurement module 402 measures quality of service levels for each of the read and write queues).
EARHART however does not expressly disclose partition the image into a plurality of image parts, wherein each image part of the plurality of image parts comprises a corresponding portion of the image, a plurality of redundant copies of each image part of the plurality of image parts is to be uploaded to the data storage system in parallel,  upload the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency via the communication interface.
	DANOVITZ explicitly teaches partition the image into a plurality of image parts, wherein each image part of the plurality of image parts comprises a corresponding (DANOVITZ; ¶118- a cloud-based media content management system may compare segments using segment identification values to determine, for example, whether the system has received a copy of the same segment from another media device and to determine whether to instruct media devices whether to upload particular segments to a cloud storage system).
	a plurality of redundant copies of each image part of the plurality of image parts is to be uploaded to the data storage system in parallel (DANOVITZ; ¶147- a media content management system may instruct two or more media devices of a population to upload a number of redundant copies of each segment of a media content item where a media content management system upload a copy of each segment of a media content item, and the first copy of each segment that is successfully uploaded from one of the requested media devices may be stored in cloud storage), and	upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency (LO; ¶54-¶55- uploading under a lower downlink latency requirement).	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EARHART in view of DANOVITZ in order to provide cloud based storage service which may alleviate users from some of the burdens of managing local storage devices, including storage space limitations, potential hardware failures, and enabling access to user data across different client 
The above combination however does not expressly disclose each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re-uploaded to the data storage system after expiration of the upload timeout threshold, receive an acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded via the communication interface and notify the application that the image has been written to the data storage system.
	SMITH explicitly teaches each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re-uploaded to the data storage system after expiration of the upload timeout threshold (SMITH; Col 19, ll 35-52- upload report may include data regarding the number of failed uploads of chunks and/or a timestamp related to the upload of each of the N chunks).
	receive, via the communication interface, an acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded  (SMITH; Col 18, ll 1-13- transmission of a chunk fail, the scheduler 302 may begin re-transmission of the failed chunk), and
	notify the application that the image has been written to the data storage system (SMITH; Fig. 6 explains an acknowledgement may be issued to the storage center (616). For example, an acknowledgement regarding successful receipt of the upload report may be provided to the storage center). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EARHART in view of SMITH 
As per claim 2, EARHART as improved by DANOVITZ discloses the apparatus of claim 1, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application comprises low latency (DANOVITZ; ¶63- a service provider system 204 may determine which media content items selected for recording by one or more users are most likely to be viewed within a particular amount of time or with a particular frequency). and based at least in part on determining that the level of service requested by the application comprises low latency: determine that one or more image parts of the plurality of image parts fail to upload within the upload timeout threshold; and re-upload, via the communication interface, the one or more image parts to the data storage system after expiration of the upload timeout threshold (DANOVITZ; ¶181- the media content management system 102 may determine that a media content item has a quality level that is not up to a specified level or threshold. The specified level or threshold may be defined by a content provider, service provider, system administrator, etc.).

(DANOVITZ; ¶156- upload management module 306 may take into account an average rate at which data can be uploaded by each media device (referred to herein as the average upload bit rate)).

As per claim 4, EARHART discloses the apparatus of claim 1, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application comprises low latency (EARHART; ¶78, ¶114- Arbitration module 666 services requests from the read and write queues based at least in part on a quantity of tokens contained within the token bucket from the requesting queue. Quality of service measurement module 672 monitors the quality of service provided to each of the read and write queues), and based at least in part on determining that the level of service requested by the application comprises low latency, upload the plurality of redundant copies of each image part to the data storage system in parallel (DANOVITZ; ¶181- the media content management system 102 may determine that a media content item has a quality level that is not up to a specified level or threshold. The specified level or threshold may be defined by a content provider, service provider, system administrator, etc.).

As per claim 5, EARHART as improved by DANOVITZ discloses the apparatus of claim 4, wherein the plurality of redundant copies comprises two copies of each image part of the plurality of image parts (DANOVITZ; ¶176- At block 1610, for each media device upload group of the plurality of media device upload groups, a separate copy of the particular media content item may be stored in a cloud storage system).

As per claim 6, EARHART as improved by DANOVITZ discloses the apparatus of claim 4, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application further comprises unlimited bandwidth consumption; and based at least in part on determining that the level of service requested by the application comprises low latency and unlimited bandwidth consumption, upload the plurality of redundant copies of each image part to the data storage system in parallel (DANOVITZ; ¶138- while individual media devices may not have enough bandwidth available to upload entire copies of media content items to cloud storage at a reasonable upload rate, a population of media devices may collectively possess the upload capacity to do so).

As per claim 7, EARHART discloses the apparatus of claim 1, wherein the processing circuitry to notify the application that the image has been written to the data storage system is further to: determine, based on the one or more quality of service parameters, (EARHART; ¶77, ¶83- when receives read request the QOS module calculates read bandwidth, read latency, write bandwidth, write latency, and IOPS. The amount of time for averaging the bandwidth calculations is selectable based on the system performance and traffic).

As per claim 8, EARHART discloses the apparatus of claim 7, wherein the processing circuitry to notify the application that the image has been written to the data storage system is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application further comprises low latency; and based at least in part on determining that the level of service requested by the application comprises strong consistency and low latency: upon receiving the acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded, notify the application that the image has been uploaded to the data storage system (EARHART; ¶89- Each operation is timed at several points: when it is queued, when it is active, when it completes, and when it is retired from the queue. These timestamps are provided to QoS measurement module 402 to ensure that all applicable SLAs are being met.).

As per claim 9, EARHART discloses the apparatus of claim 1, wherein the one or more quality of service parameters comprise a latency parameter and a consistency parameter, wherein: the latency parameter indicates a requested latency for uploading the image to the data storage system; and the consistency parameter indicates a requested write consistency level for writing the image to the data storage system (EARHART; ¶29 to ¶32- explains write latency (fixed, consistent, or minimum)). 

As per claim 10, EARHART as improved by DANOVITZ discloses the apparatus of claim 1, wherein the data storage system comprises a cloud-based storage service (DANOVITZ; ¶52- uploading all or portions of media content items to a cloud storage system).
Claims 11 and 17 are rejected under the same reasons as claim 1.
Claims 12 and 18 are rejected under the same reasons as claim 2.
Claim 13 rejected under the same reasons as claim 3.
Claim 14 rejected under the same reasons as claim 4.
Claims 15 and 19 are rejected under the same reasons as claim 7.
Claims 16 and 20 are rejected under the same reasons as claim 8.



Conclusion 

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458